Citation Nr: 0023281	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteomyelitis of 
the left thigh. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In an unappealed rating decision of March 1996, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for osteomyelitis of the left thigh. 

2.  The evidence added to the record since the March 1996 
rating decisions denying service connection for osteomyelitis 
of the left thigh is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for osteomyelitis of 
the left thigh.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

In a March 1996 unappealed rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for osteomyelitis of 
the left thigh.

Evidence that was of record at the time of the March 1996 
rating decision includes service medical records, an October 
1946 VA examination report, a medical report, submitted by H 
H. Young., M.D., dated in March 1949, an April 1973 VA 
hospitalization report, medical reports, submitted by John H. 
Davis, M.D., dated in November 1973, July 1976, August and 
September 1977, statements, submitted by the veteran's high 
school classmates, received by the RO in October 1977, a 
November 1977 VA examination report, copies of newspaper 
clippings, received by the RO in April 1980, an April 1983 
letter from a fellow servicemate, a January 1986 VA 
hospitalization report, a September 1988 VA examination 
report, VA outpatient reports, dating from January to October 
1988, a medical report, submitted by the Mayo Clinic in 
Rochester, New York, received by the RO in February 1991, a 
copy of a newsarticle from a Disabled American Veterans 
magazine, received by the RO in November 1991, a June 1992 VA 
examination report, VA progress and hospitalization reports, 
dating from April 1979 to May 1995, received by the RO in 
June 1995.  

Service medical records reflect that when examined for 
service entrance in March 1942, left hip and thigh scars and 
a history of a left hip fracture with drainage were reported.  
In February 1945, the veteran was hospitalized.  At that 
time, a history was recorded of osteomyelitis at age 12 which 
was completely healed until three weeks previously when a 
small drainage area appeared in the old scar.  A diagnosis of 
an acute exacerbation of mild chronic suppurative 
osteomyelitis of the greater trochanter of the left femur was 
entered.  An X-ray report of the left lower hip and thigh 
revealed a hazy and mottled sclerosis of the bone which was 
limited to the region between the greater and lesser 
trochanter.  The neck of the femur was not involved.  There 
were two small circular areas of decreased density which were 
three millimeters in diameter and were surrounded by a ring 
of sclerosis.  

In late February 1945, the drainage had resolved.  In April 
1945, the veteran was hospitalized and it was reported that 
he had not had any drainage for the previous six or seven 
weeks and that he had an occasional aching pain at night in 
the left thigh area.  An X-ray of the left femur showed an 
old fracture just below and between the trochanters, which 
was well-healed and in perfect position.  Although there were 
some small areas of diminished density, there was no definite 
evidence of bone destruction.  There was small soft tissue 
loss over the greater trochanter.  In June 1945, the veteran 
was admitted to the hospital, but it was noted that he did 
not have any symptoms from the old osteomyelitis wound of the 
left hip.  By August 1945, it was noted that the veteran did 
not have any pain or dysfunction of the left hip, but that he 
had some aching of the left knee.  By September 1945, the 
veteran had reached his maximum hospital benefit.  

A report of disposition board proceedings, conducted in 
September 1945, reflects that the veteran was found to have 
had an acute exacerbation of chronic osteomyelitis in the 
greater trochanter area of the left femur, which had existed 
prior to service and had been aggravated therein.  However, 
no disability was noted on the report.  

A September 1945 separation examination report reflects a 
history of a left hip injury in 1933.  The veteran was noted 
to have had two scars in the left hip and the left thigh 
areas, which were described as having existed prior to 
service.  No musculoskeletal defects were noted.  

An October 1946 VA examination report reflects that the 
veteran had two five inch scars, one on the left hip and one 
on the left thigh, which resulted from an operation for a 
bone infection.  A diagnosis of cicatrices of the left hip 
and thigh secondary to an operation was entered by the 
examining physician. 

A report, submitted by H.H. Young M.D., dated in March 1949, 
reflects that the veteran had undergone a saucerization 
operation for chronic osteomyelitis of the trochanteric area 
of the left femur in January 1949, and that there had not 
been any recurrence or drainage from the wound since that 
time. 

An April 1973 VA hospitalization report reflects that the 
veteran was admitted with various complaints, to include left 
hip pain.  A history of status postoperative, left hip, old 
osteomyelitis with a residual scar was recorded.  The veteran 
related that he had had a left hip problem since he was 
twelve or thirteen years old.  He stated that he had injured 
his hip, had some drainage and was out of school about a year 
before it finally healed.  He indicated that he did not have 
any further problems with his left hip until it flared-up 
during service.  The examiner noted that the veteran had 
undergone a saucerization operation on his left hip in 
January 1949, and that he had not had any additional problems 
until recently.  A diagnosis of status post-operative of the 
left hip, old osteomyelitis, 1949 residuals was recorded.  

Medical reports, submitted by John H. Davis, dated in 
November 1973, July 1976, August and September 1977, reflect 
that the veteran had drainage of a lesion in the soft tissues 
of the left hip when he was eleven years old, but that he 
made a rapid recovery in order to participate in high school 
athletics.  Dr. Davis noted that after service discharge, the 
veteran was not well and that he was found to have had a 
painful, swollen, discharging left hip until 1949, when he 
underwent saucerization and recovered.  Dr. Davis indicated 
that the veteran did not have a left hip fracture prior to 
service.  It was the opinion of Dr. Davis that the 
osteomyelitis noted during the veteran's service was not 
necessarily a reoccurrence of preservice osteomyelitis.  The 
possibility of service infection caused by a piece of 
shrapnel was mentioned.  It was noted that the veteran had 
sustained a left hip injury during combat in service.  

Statements from some of the veteran's high school classmates, 
received by the RO in October 1977, reflect that the veteran 
was an athlete during high school and that he worked after 
school.  It was reported that at no time during high school 
had the veteran ever been handicapped from an old hip injury, 
and that he had always passed medical requirements for high 
school athletics.  

A November 1977 VA examination report reflects a diagnosis of 
mild degenerative arthritis of the left hip with evidence of 
old osteomyelitis in proximal femur area.  The examiner 
further indicated that the veteran was going to eventually 
develop increased degenerative changes, which would require 
additional surgery in the future.  

Newspaper clippings from local papers in Belle Fourche, South 
Dakota, received by the RO in April 1980, reflect that news 
from 35 years earlier included notes that the veteran 
received medical treatment for a leg ailment during service.  

In an April 1983 letter, a fellow serviceman, who was the 
veteran's first lieutenant, reported that during training for 
overseas duty and while overseas, he never saw any disability 
or impairment of motion that indicated that the veteran had 
any problem with either leg or hip.  In approximately 
February 1945, while in the vicinity of the Sarre Basis 
preparing to cross the Rhine River into Germany, the veteran 
injured his leg jumping out of a weapons carrier.  As a 
result of the injury, the veteran was flown to England and 
then shipped back to the United States.  

A January 1986 VA hospitalization report reflects that the 
veteran was admitted to the hospital for un-related 
disorders. 

A September 1988 VA examination report reflects that the 
veteran complained of having a sore and weak left hip.  The 
veteran gave a history of an exacerbation of preservice 
osteomyelitis due to an injury of his left side secondary to 
jumping off a weapons carrier and sleeping on the cold 
ground.  The examiner noted scars on the left thigh.  A 
diagnosis of osteomyelitis, intertrochanteric zone and 
proximal shaft of the left femur, healed, with mild residual 
pain was recorded.  X-rays of the left hip and femur showed a 
mottled pattern of the trabeculae in the intertrochanteric 
zone and proximal shaft of the femur which was associated 
with mild cortical thickening.  The radiologist stated that 
this could represent either a chronic post-traumatic change 
or residual changes from healed osteomyelitis.  There was no 
evidence to suggest an acute inflammatory process.  The hip 
joint demonstrated mild degenerative narrowing.  Color 
photographs of the left leg showed scars on the veteran's 
left hip and thigh.  

VA outpatient reports, dating from January to October 1988, 
reflect that in October 1988, the veteran was seen for 
follow-up complaints of left hip pain.  

A medical report, submitted by the Mayo Clinic in Rochester, 
New York, dated in January 1949, was received by the RO in 
February 1991.  A review of that report reflects that the 
veteran underwent saucerization of the upper third of the 
left femur for chronic osteomyelitis with draining sinus.  

A copy of a newsarticle from a Disabled American Veterans 
magazine was received by the RO in November 1991.  A review 
of this article reflects that the principles of service 
connection for VA compensation benefits were discussed.  

A June 1992 VA examination report reflects that the veteran's 
history with respect to his left leg was reported in detail.  
A diagnosis of healed osteomyelitis of the left hip was 
recorded.  

VA progress reports, dating from April 1979 to May 1995, 
received by the RO in June 1995, reflect that the veteran 
received treatment for un-related disorders. 

Evidence added to the record since the March 1996 rating 
decision includes VA medical records, dating from 1987 to 
2000.  These records do not suggest that the veteran's 
osteomyelitis originated or increased in severity during or 
as a result of service.  Therefore, the medical evidence 
added to the record is not so significant by itself or in the 
context of the evidence previously of record that it must be 
considered to fairly decide the merits of the claim.  It is 
not material.  

The statements of the veteran are to the effect that his 
osteomyelitis of the left thigh was aggravated by service or, 
in the alternative, that it developed as a result of combat 
missions during World War II.  However, as a lay person, he 
is not qualified to provide these medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his statements are not so significant that they 
must be considered to fairly decide the merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen this claim.

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his preexisting 
osteomyelitis of the left thigh was aggravated during service 
or that he acquired a left leg disorder as a result of 
service.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
osteomyelitis of the left thigh is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

